Case 8:19-cr-00096-GJH Document 13 Filed 02/21/19 Page 1 of 1

——LOGGED RECEIVED

IN THE UNITED STATES DISTRICT COURT FEB 21 2019
FOR THE DISTRICT OF MARYLAND

AT GREENB
CLERK, U.S. DISTRICT CouRr

UNITED STATES OF AMERICA : ay DISTRICT OF MARYLAND Oy
v. CASE NO. GLS-19-063
CHRISTOPHER PAUL HASSON, ,
Defendant.
dD.
GOVERNMENT?’S EXHIBIT LIST

Exhibit
No.

Identification | Admitted Description

1 ape _. . , photograph of firearms, ammunition, firearms-related
as flee Vai and tactical
2 Gee bs iv « | <-:P Phot of opened locked box

 
